DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (US 2012/0022742).
Regarding claim 1, Nemoto discloses a vehicle cooling air introduction structure (Abstract and Fig. 1, shown), comprising: an outer plate member that covers a front side, relative to a vehicle body, of a radiator (Fig. 1, grill 31 located in a duct 32 is within a plate member on a front of a vehicle as per ¶ [0034]); a cover member that is provided adjacent to an upper side, relative to the vehicle body, of the outer plate member and covers a front upper side, relative to the vehicle body, of the radiator (¶ [0034 and Fig. 2, the grill 31 is shown as a cover member which is on the “front” of a vehicle and an “upper side” (as it is not beneath the vehicle)); and an opening member 3 that is moved in a rearward direction, relative to the vehicle body, by wind pressure during travel to thereby open an open portion at a lower end portion of the cover member (¶ [0036] and Fig. 1, a shutter 3 includes blades 12 which move backward to open due to wind pressure).
Regarding claim 2, Nemoto discloses the vehicle cooling air introduction structure according to claim 1, wherein the opening member has a concavo-convex shape as seen in a plan view (Fig. 1, the shutter 3 has blades 12 which are concavo-convex in shape). 
Regarding claim 7, Nemoto discloses the vehicle cooling air introduction structure according to claim 1, wherein the opening member includes plural divisional members divided in a longitudinal direction of the open portion (Fig. 1, the divisional members between the blades are divided longitudinally (lengthwise) along the grill).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto.
Regarding claim 3, Nemoto discloses the discloses the vehicle cooling air introduction structure according to claim 2, as discussed above, but fails to disclose wherein: the structure has a plurality of the open portions, and the concavo-convex shape of the opening member is different for each of the open portions. 
However, altering the shape of the individual blades on the shutter system of Nemoto amounts to nothing more than design choice of altering the shape of the shutters to fit the opening and the shape of the vehicle to which they are mounted. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As such, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shutters of Nemoto to have differences in shape as it would have allowed for altering their design to suit the vehicle they were to be used in. 

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose the opening member having “mountain portions” that are tabular and flush with the cover member in a closed state and “valley portions” that are recessed from the mountain portions. This would require the cover member to be one solid piece with the “mountain portions” being tabs interconnecting the valley portions, wherein the closest prior art comprises multiple blades/louvers in its design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747